*676MEMORANDUM **
Leodegario Pineda Velazquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1105a(a). We review denials of motions to reopen for abuse of discretion, Shaar v. INS, 141 F.3d 953, 955 (9th Cir.1998), and we deny the petition.
The BIA permissibly denied the Petitioner’s motion to reopen after determining that he failed to depart the United States before his voluntary departure deadline expired. See id. at 957-58.
The Petitioner’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.